

Exhibit 10.6




RealPage 2019
Management Incentive Plan




Name: ___________________________                        Eligibility Date:
_________________


Unless otherwise required under applicable law, the Terms and Conditions for the
2019 Management Incentive Plan “MIP or the Plan” are outlined below:


Your MIP has a potential Bonus of ____% of your Base Salary1 at 100% achievement
of your assigned Objectives2 at Target:




Objective2
Weight
Target
Min
Mid
Max
Corporate Revenue3
 
 
 
 
Corporate EBITDA3
 
 
 
 
Individual Performance4
 
 
 
 
Total
100%
 
 
 



___________________________________________________________________________________________________________


Plan Year: The 2019 Management Incentive Plan is in effect from January 1, 2019
to December 31, 2019.
To be eligible to earn Bonus award(s) under this plan, the Corporation must
achieve greater than the Minimum 2019 Corporate Revenue and EBITDA objectives
and you must:
i.
be a regular, full-time employee on or before October 1, 2019;

ii.
be a regular, full-time employee on the date of each Bonus payment;

iii.
be a grade 13 or above;

iv.
not be on another incentive plan;

v.
achieve an individual performance rating of 2.5 or above for the plan year,
regardless of ranking; and

vi.
sign and return this letter and attached Goal Alignment Plan to Human Resources.



(1)
Base Salary: Salary you have earned during the portion of the plan year you are
eligible for the MIP.



(2)
Objectives: Each objective has a Target, a Minimum, and a Maximum. Achieving
Target pays out at 100% of the assigned objective. At or below the Minimum has a
0% achievement and at or above the Maximum has a 200% achievement. Achievement
above Minimum and below Target or above Target and Below Maximum is calculated
on a linear basis from achievement.

(3)
Corporate Revenue and EBITDA (Earnings Before Interest, Taxes, Depreciation and
Amortization) targets are not listed until year end results are released to the
public market. To assess how the Company is doing, the Company will disclose a
general range of financials to each plan type after quarterly earnings are
released. All of these targets (including minimums and maximums) and awards may
be adjusted by the compensation committee based on (i) risk assessment inherent
in the target and (ii) special circumstances that were not anticipated when the
targets were established.

(4)
Individual Performance is based on: Achievement of strategic goals and
initiatives identified in your assigned Goal Alignment Plan(s) “GAP,” individual
performance rating and/or rankings, and other contributions you make during the
plan year.






















--------------------------------------------------------------------------------




The following is an example of a calculation of the MIP for your reference:
Assume annual base salary earned during the year is $100,000, the Target Bonus
is 20% of Base Salary, and the teammate’s plan is based on the following
measurements:
Corporate Revenue    15%
Corporate EBITDA    10%
Product Revenue    35%
Product Profit    15%
Individual Performance    25%


The Compensation Committee announced that Corporate Revenue and EBITDA were both
achieved at 100%. The assigned Product Revenue and Product Profit objectives
were both achieved at 100% of target, and the teammate achieved 80% of the
Individual Performance objective. The bonus would be calculated as follows:
(1)
Bonus based on corporate revenue achievement    =    $100,000 * .2 * .15 *
1.00    =    $ 3,000

(2)
Bonus based on corporate EBITDA achievement    =    $100,000 * .2 * .10 *
1.00    =    $ 2,000

(3)
Bonus based on Product Revenue achievement    =    $100,000 * .2 * .35 *
1.00    =    $ 7,000

(4)
Bonus based on Product Profit achievement    =    $100,000 * .2 * .15 *
1.00    =    $ 3,000

(5)
Bonus based on Individual Performance    =    $100,000 * .2 * .25 *
.80    =    $ 4,000

Total Bonus                $19,000




Additional Terms and Conditions:
Net Promoter Score “NPS” measures customer experience and predicts business
growth. This score is determined by an annual survey that is completed by
RealPage customers and could have an impact on the overall MIP calculation
(scaled up or down).
Achievement of all objectives and goals will be determined by the Compensation
Committee of the Board of Directors after considering recommendations made by
the Chairman and CEO. The compensation committee has the discretion to determine
whether specific acquisitions will be included or excluded from the calculation
of the achievement of objectives and goals.
New Hires, Promotions and Transfers: If you are hired after the start of the
plan year, your bonus will be prorated based upon your eligibility for the plan
(e.g., if you were hired/promoted on June 23rd, your bonus would be prorated by
50%). Similarly, if you are transferred or promoted into a new MIP, any bonuses
will be prorated based upon your effective date in the new position and
achievement of assigned objectives for each plan. If your prior position was
also MIP eligible, calculation of bonus for your time in the prior position is
also prorated.


All payments under the 2019 MIP are subject to standard withholding policies of
the Company, including, without limitation, withholding for Federal Income Tax,
FICA, Medicare, etc. If objectives are achieved for the 2019 MIP, payment is
generally made by the end of the first quarter following the close of the plan
year. At the Company’s discretion, payments may be advanced periodically during
the plan year. The total annual amount of the bonus for the plan year will be
offset by any such advanced payments.


The Plan may be modified or terminated at any time by the Company or the
Compensation Committee.


All participants in the Plan are employed “at will” and may be terminated at any
time, at the sole discretion of the Company. The Plan does not constitute an
employment agreement, nor does it constitute a guarantee of continued
employment.


By executing this Plan, the undersigned acknowledges that (s)he has read the
Plan, understands the Plan and agrees to be bound by the provisions of the Plan.


_______________________________________
Employee Name




_______________________________________
DATE





